Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 5 Apr 2021.
Claims 1-19 are currently pending and have been examined.
 
Drawings
The drawings are objected to because the lead lines and reference numbers in fig. 1 appear to have been cut off.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “obtaining events proximate to the selected date” (emphasis added) in claims 1 and 12-14 relies on a relative term, “proximate,” which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s originally filed disclosure recites that “Events proximate to a selected date are events on the selected date, or near to the selected date.” Applicant’s originally filed specification, paragraph [0032]. See also paragraph [0308]. Events that are “proximate” or “near” the selected date, but not on the selected date, requires a recitation of the requisite degree, because what constitutes a date “near” the selected date is a subjective term. Applicant does not set forth a standard for ascertaining the requisite degree, leaving the claim open to the interpretation of the reader. Therefore, one having ordinary skill in the art would not be reasonably apprised of the subject matter which the inventor or a joint inventor regards as the invention. For purposes of examination, this is being interpreted as “obtaining events on the selected date” (emphasis added).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-11 and 15-19 recite a method, claim 12 recites a computing device programmed to perform a method, claim 13 recites a system, and claim 14 recites a computer program product on a non-transitory storage medium. These are statutory categories. 
Step 2A, prong 1: The independent claims recite (i) receiving a selection of a date from a user, and obtaining events proximate to the selected date from a calendar, and presenting to the user the events proximate to the selected date; (ii) providing a selectable option to the user to select an itinerary search corresponding at least in part to the presented events obtained from the calendar; (iii) receiving a selection of the selectable option; (iv) sending an itinerary search request corresponding to the itinerary search in step (ii); (v) receiving an itinerary search result, the itinerary search result corresponding to the itinerary search request in step (iv), and (vi) presenting the itinerary search result to the user; the method further including sending the itinerary search result to an event attendee, including the steps of: (a) obtaining from the calendar a list of attendees from at least one event that overlaps with the itinerary search result, the list of attendees including respective electronic addresses of the attendees; (b) presenting the list of attendees from the at least one event that overlaps with the itinerary search result; (c) receiving a selection of an attendee from the list of attendees; and (d) sending a communication to the selected attendee at a respective address of the selected attendee, in which the communication shares includes the itinerary search result. Searching for an itinerary and determining who to send it to based on calendar events is at least one of managing interpersonal relationships or a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are a user interface of a computing device, a calendar application, and a recitation that the itinerary is sent to an electronic address of the recipient. In claim 12 the additional elements are the computing device, the user interface, the calendar application, and a recitation that the itinerary is sent to an electronic address of the recipient. In claim 13 the additional elements are a server, the computing device, the user interface, the calendar application, and a recitation that the itinerary is sent to an electronic address of the recipient. In claim 14 the additional elements are a computer program product embodied on a non-transitory storage medium executable on a computing device, a processor, the computing device, the user interface, the calendar application, and a recitation that the itinerary is sent to an electronic address of the recipient. All of these elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Sending and receiving information over a network has been held by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further refine the abstract idea with additional elements of the interpersonal relationship management and/or commercial interaction. Claim 2 recites sending event information with the itinerary search request. Claim 3 recites that a plurality of results are received and presented. Claim 4 recites that a selectable option to request booking of a trip corresponding to the results is presented. Claim 5 recites that a selection of a booking request for the trip is received. All of these steps further define the management of the interpersonal relationship and commercial interaction, also falling within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: Claims 2-5 do not recite additional elements other than those recited in independent claim 1, and they are therefore subject to the same analysis as claim 1. Claims 6-11 recite several additional elements which are used to apply the abstract idea, such as a touch screen for the user interface and that the device is a smartphone. Claims in dependent form are construed to incorporate by reference all the limitations of the claim to which they refer. MPEP 608.01(d)(III). Accordingly, claims 6-11 are construed as instructions to implement the abstract idea recited in claim 1 using these additional elements as a tool, and/or merely linking the abstract idea to a particular technological environment, such as a smartphone. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Statement of rejection
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20110022426 to Eijdenberg et. al. (“Eijdenberg”) in view of U.S. Patent Publication No. 20140046706 to Goldstein et. al. (“Goldstein”) in view of U.S. Patent Publication No. 20100190510 to Maranhas et. al. (“Maranhas”).
Claim 1
Eijdenberg discloses the following elements: 
A computer-implemented method of sending an itinerary search result to a selected attendee, the method including the steps of: ([0019] computer based methods and systems for generating travel itineraries; [0029] itinerary module receives itinerary search results)
(i) receiving a selection of a date in a user interface of a computing device, and obtaining events proximate to the selected date from a calendar application executing on the computing device, and presenting in the user interface the events proximate to the selected date; ([0019] user’s device may be a hand-held communication device including a graphical user interface (GUI); [0020]-[0021] computing device includes calendar module; [0022] calendar module receives date selections; [0060] calendar module identifies and shows events; see also fig. 3) 
(ii) providing a selectable option in the user interface to select an itinerary search corresponding at least in part to the presented events obtained from the calendar application; ([0026] itinerary module initiates queries based on destination and date selections)
(iii) receiving a selection of the selectable option; ([0026] itinerary module initiates queries based on destination and date selections)
(iv) sending an itinerary search request to a server, the itinerary search request corresponding to the itinerary search in step (ii); ([0026] queries sent to one or more airline information sources; [0085] logic and data may be distributed over computer systems including servers; [0026] itinerary module initiates queries based on destination and date selections)
(v) receiving at the computing device an itinerary search result from the server the itinerary search result corresponding to the itinerary search request in step (iv), ([0026] queries sent to one or more airline information sources; [0029] itinerary module receives query results from airline information sources; [0085] logic and data may be distributed over computer systems including servers)
and (vi) presenting the itinerary search result in the user interface on the computing device. ([0067]-[0068] results are presented on user interface)
Eijdenberg also discloses that the calendar entries may include meetings in [0089]-[0096], and meetings in calendar applications often include other participants. Nevertheless, Eijdenberg does not explicitly disclose sharing the itinerary with another attendee. However, Goldstein discloses:
the method further including sending the itinerary search result to an event attendee, including the steps of: (a) obtaining from the calendar application executing on the computing device a list of attendees from at least one event that overlaps with the itinerary search result, the list of attendees including respective electronic addresses of the attendees; ([0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0031], [0046]; [0029] sort module generates presentation based on calendar data including list of attendees – the broadest reasonable interpretation of this limitation is that the list and email addresses are obtained only, as presentation of the list is recited in the next step. Additionally, this is consistent with the scope of disclosure in Applicant’s originally filed specification. Therefore, Goldstein discloses this limitation.)
(b) presenting the list of attendees from the at least one event that overlaps with the itinerary search result; ([0026] suggestion module presents the travel option to the user and another participant in the event; [0029] sort module generates presentation based on calendar data including list of attendees)
(c) receiving a  ([0067] travel options may be sent to device of other attendee)
and (d) sending an electronic communication to the selected attendee at a respective electronic address of the selected attendee, in which the communication shares includes the itinerary search result. ([0031] travel options may be sent to device of other attendee; see also [0067]; [0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0029], [0046])
Goldstein also discloses that a travel server is the repository for travel (itinerary) options in [0017].
Eijdenberg discloses a calendar-based itinerary system which can identify travel options for meetings as set forth above. Goldstein discloses a calendar-based itinerary system wherein one can share the itinerary results with other attendees of events on the calendar via electronic mail. It would have been obvious to one having ordinary skill in the art to include in the calendar based itinerary search of Eijdenberg the sharing with another attendee as taught by Goldstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Eijdenberg nor Goldstein explicitly disclose receiving a selection of an attendee with whom the results will be shared, though it is implied in Goldstein as cited above. However, Maranhas discloses receiving a user selection of a third party to share travel notifications with (paragraph [0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable third-party sharing of Maranhas for the attendee sharing of Eijdenberg in view of Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 2
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses: 
wherein step (iv) includes sending data corresponding to at least one calendar event from the computing device to the server. ([0060] calendar module and/or itinerary module generates an itinerary corresponding to event; [0022] calendar module receives input from user interface; [0026] queries sent to airline information source; [0085] logic and data may be distributed over computer systems including servers)
To the extent that Eijdenberg may be construed as failing to disclose that the search is sent to and received from a server, Goldstein discloses that a travel server is the repository for itinerary options in[0017]. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the travel options server of Goldstein for the airline information source as taught by Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	
Claim 3
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses: 
wherein in steps (v) and (vi) a plurality of itinerary search results are received and presented. ([0031] query results may include multiple potential solutions; Fig. 4 and paragraph [0052] configuration module receives and displays fare information corresponding to flights in fare field)

Claim 4
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses: 
further including step (vii) in which a . ([0095] itinerary choices are displayed on calendar GUI; [0077] logic allows user to revise itinerary)
Eijdenberg does not explicitly disclose that a user can select an option. However, Goldstein discloses a user selectable option in paragraph [0066], which discloses that a travel option can be presented to a user with a “click here to reserve it now!” message. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable option of Goldstein for the configurable itinerary of Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 5
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses that a travel itinerary is constructed from the results of the query (paragraph [0066]), and Goldstein also discloses that a travel option can be presented to a user with a clickable message to reserve it (paragraph [0066]). Neither Eijdenberg nor Goldstein explicitly disclose the elements of claim 5. However, Maranhas discloses:
further including step (viii) in which a selection of a booking request for the trip is received. ([0040] the user may make reservations when the application has connected to a server)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the calendar-based itinerary system of Eijdenberg in view of Goldstein with the reservation application interface of Maranhas in order to change “a user’s travel experience from a fragment and disjointed process to one that is instead seamless and fluid.” Maranhas, paragraph [0039]. Therefore, claim 5 is obvious over the disclosure of Eijdenberg in view of Goldstein and Maranhas. 

Claim 6
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses that travel plans may be input through a touch pad (paragraph [0019]). Goldstein also discloses that the machine may include a touchpad (paragraph [0073]). Neither Eijdenberg nor Goldstein explicitly disclose a touch screen. However, Maranhas discloses: 
wherein the device user interface includes a touch screen. ([0029] I/O device can convert physical contact inputs from a multi-touch screen to digital data)
Eijdenberg and Goldstein both disclose a touchpad. Maranhas discloses a touch screen. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen of Maranhas for the touch pads of Eijdenberg and Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 7
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
wherein the device includes a processor. ([0071] computer system includes a processor)

Claim 8
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
wherein the device is a mobile device. ([0019] computer system may be a hand-held communication device)

Claim 9
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 8, above. Eijdenberg does not explicitly disclose that the mobile device may be a smartphone. However, Goldstein discloses:
wherein the mobile device is a smartphone. ([0072] machine to perform method may be a smartphone)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the smartphone of Goldstein for the hand-held device of Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 10
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses that the queries may be sent to one or more airline information sources, and that the airline information sources hold flight schedules, fare information, availability, etc. (paragraph [0026]). Eijdenberg does not explicitly disclose that the server may be a remote server. However, Goldstein discloses:
wherein the server is a remote server. ([0017] travel server is a data repository for travel options; may be operated by third party)
It would have been obvious to one of ordinary still in the art to include in the itinerary system of Eijdenberg the remote server as taught by Goldstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
wherein the server includes a processor. ([0085] logic and data may be distributed over computer systems including servers; [0071] computer system includes processors)

Claim 12
Eijdenberg discloses the following elements: 
A computing device programmed to perform a method of sending an itinerary search result to a selected attendee, the computing device programed to: ([0019] computer based methods and systems for generating travel itineraries; [0029] itinerary module receives itinerary search results; [0072] computer system includes instructions to perform the method)
(i) receive a selection of a date in a user interface of the computing device, and obtain events proximate to the selected date from a calendar application executing on the computing device, and present in the user interface of the computing device the events proximate to the selected date; ([0019] user’s device may be a hand-held communication device including a graphical user interface (GUI); [0020]-[0021] computing device includes calendar module; [0022] calendar module receives date selections; [0060] calendar module identifies and shows events; see also fig. 3)
(ii) provide a selectable option in the user interface to select an itinerary search corresponding at least in part to the presented events obtained from the calendar application; ([0026] itinerary module initiates queries based on destination and date selections)
(iii) receive a selection of the selectable option; ([0026] itinerary module initiates queries based on destination and date selections)
(iv) send an itinerary search request to a server, the itinerary search request corresponding to the itinerary search in (ii); ([0026] queries sent to one or more airline information sources; [0085] logic and data may be distributed over computer systems including servers; [0026] itinerary module initiates queries based on destination and date selections)
(v) receive an itinerary search result from the server, the itinerary search result corresponding to the itinerary search request in (iv), and ([0026] queries sent to one or more airline information sources; [0029] itinerary module receives query results from airline information sources; [0085] logic and data may be distributed over computer systems including servers)
(vi) present the itinerary search result in the user interface ([0067]-[0068] results are presented on user interface)
Eijdenberg also discloses that the calendar entries may include meetings in [0089]-[0096], and meetings in calendar applications often include other participants. Nevertheless, Eijdenberg does not explicitly disclose sharing the itinerary with another attendee. However, Goldstein discloses:
the computing device further programmed to send the itinerary search result to an event attendee, the computing device programmed to: (a) obtain from the calendar application executing on the computing device a list of attendees from at least one event that overlaps with the itinerary search result, the list of attendees including respective electronic addresses of the attendees: ([0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0031], [0046]; [0029] sort module generates presentation based on calendar data including list of attendees – the broadest reasonable interpretation of this limitation is that the list and email addresses are obtained only, as presentation of the list is recited in the next step. Additionally, this is consistent with the scope of disclosure in Applicant’s originally filed specification. Therefore, Goldstein discloses this limitation.)
(b) present the list of attendees from the at least one event that overlaps with the itinerary search result; ([0026] suggestion module presents the travel option to the user and another participant in the event; [0029] sort module generates presentation based on calendar data including list of attendees)
(c) receive  ([0067] travel options may be sent to device of other attendee)
and (d) send an electronic communication to the selected attendee at a respective electronic address of the selected attendee, in which the communication includes the itinerary search result. ([0031] travel options may be sent to device of other attendee; see also [0067]; [0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0029], [0046])
Goldstein also discloses that a travel server is the repository for travel (itinerary) options in [0017].
Eijdenberg discloses a calendar-based itinerary system which can identify travel options for meetings as set forth above. Goldstein discloses a calendar-based itinerary system wherein one can share the itinerary results with other attendees of events on the calendar via electronic mail. It would have been obvious to one having ordinary skill in the art to include in the calendar based itinerary search of Eijdenberg the sharing with another attendee as taught by Goldstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Eijdenberg nor Goldstein explicitly disclose receiving a selection of an attendee with whom the results will be shared, though it is implied in Goldstein as cited above. However, Maranhas discloses receiving a user selection of a third party to share travel notifications with (paragraph [0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable third-party sharing of Maranhas for the attendee sharing of Eijdenberg in view of Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 13
Eijdenberg discloses the following elements: 
A system including a server and a computing device, the computing device configured to communicate with the server, the computing device configured to: ([0019] computer based methods and systems for generating travel itineraries; [0029] itinerary module receives itinerary search results; [0072] computer system includes instructions for the method; [0085] the logic and data for the method may be distributed over computing systems including servers)
(i) receive a selection of a date in a user interface of the computing device, and obtain events proximate to the selected date from a calendar application executing on the computing device, and present in the user interface of the computing device events proximate to the selected date; ([0019] user’s device may be a hand-held communication device including a graphical user interface (GUI); [0020]-[0021] computing device includes calendar module; [0022] calendar module receives date selections; [0060] calendar module identifies and shows events; see also fig. 3) 
(ii) provide a selectable option in the user interface to select an itinerary search corresponding at least in part to the presented events obtained from the calendar application; ([0026] itinerary module initiates queries based on destination and date selections)
(iii) receive a selection of the selectable option; ([0026] itinerary module initiates queries based on destination and date selections)
(iv) send an itinerary search request to the server, the itinerary search request corresponding to the itinerary search in (ii); ([0026] queries sent to one or more airline information sources; [0085] logic and data may be distributed over computer systems including servers; [0026] itinerary module initiates queries based on destination and date selections)
(v) receive an itinerary search result from the server, the itinerary search result corresponding to the itinerary search request in (iv), ([0026] queries sent to one or more airline information sources; [0029] itinerary module receives query results from airline information sources; [0085] logic and data may be distributed over computer systems including servers)
and (vi) present the itinerary search result in the user interface on the computing device. ([0067]-[0068] results are presented on user interface)
Eijdenberg also discloses that the calendar entries may include meetings in [0089]-[0096], and meetings in calendar applications often include other participants. Nevertheless, Eijdenberg does not explicitly disclose sharing the itinerary with another attendee. However, Goldstein discloses:
wherein the computing device is a user computing device, the system further including a selected attendee computing device configured to communicate with the user computing device, wherein the user computing device is configured to: ([0019] user’s device may be a hand-held communication device including a graphical user interface (GUI); [0020]-[0021] computing device includes calendar module; [0084] user device communicates with system over a network)
(a) obtain from the calendar application executing on the user computing device a list of attendees from at least one event that overlaps with the itinerary search result, the list of attendees including respective electronic addresses of the attendees; ([0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0031], [0046]; [0029] sort module generates presentation based on calendar data including list of attendees – the broadest reasonable interpretation of this limitation is that the list and email addresses are obtained only, as presentation of the list is recited in the next step. Additionally, this is consistent with the scope of disclosure in Applicant’s originally filed specification. Therefore, Goldstein discloses this limitation.)
(b) present the list of attendees from the at least one event that overlaps with the itinerary search result; ([0026] suggestion module presents the travel option to the user and another participant in the event; [0029] sort module generates presentation based on calendar data including list of attendees)
(c) receive a selection of an attendee from the list of attendees; ([0067] travel options may be sent to device of other attendee)
and (d) send an electronic communication to the selected attendee computing device at a respective electronic address of the selected attendee, in which the communication includes the itinerary search result. ([0031] travel options may be sent to device of other attendee; see also [0067]; [0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0029], [0046])
Goldstein also discloses that a travel server is the repository for travel (itinerary) options in [0017].
Eijdenberg discloses a calendar-based itinerary system which can identify travel options for meetings as set forth above. Goldstein discloses a calendar-based itinerary system wherein one can share the itinerary results with other attendees of events on the calendar via electronic mail. It would have been obvious to one having ordinary skill in the art to include in the calendar based itinerary search of Eijdenberg the sharing with another attendee as taught by Goldstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Eijdenberg nor Goldstein explicitly disclose receiving a selection of an attendee with whom the results will be shared, though it is implied in Goldstein as cited above. However, Maranhas discloses receiving a user selection of a third party to share travel notifications with (paragraph [0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable third-party sharing of Maranhas for the attendee sharing of Eijdenberg in view of Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14
Eijdenberg discloses the following elements: 
A computer program product embodied on a non-transitory storage medium executable on a computing device including a processor to: ([0019] computer based methods and systems for generating travel itineraries; [0029] itinerary module receives itinerary search results; [0072]-[0073] system includes memory and program logic)
(i) receive a selection of a date in a user interface of the computing device, and to obtain events proximate to the selected date from a calendar application executing on the computing device, and to present in the user interface of the computing device events proximate to the selected date; ([0019] user’s device may be a hand-held communication device including a graphical user interface (GUI); [0020]-[0021] computing device includes calendar module; [0022] calendar module receives date selections; [0060] calendar module identifies and shows events; see also fig. 3) 
(ii) provide a selectable option in the user interface to select an itinerary search corresponding at least in part to the presented events obtained from the calendar application; ([0026] itinerary module initiates queries based on destination and date selections)
(iii) receive a selection of the selectable option; ([0026] itinerary module initiates queries based on destination and date selections)
(iv) send an itinerary search request to a server, the itinerary search request corresponding to the itinerary search in (ii); ([0026] queries sent to one or more airline information sources; [0085] logic and data may be distributed over computer systems including servers; [0026] itinerary module initiates queries based on destination and date selections)
(v) receive an itinerary search result from the server, the itinerary search result corresponding to the itinerary search request in (iv), ([0026] queries sent to one or more airline information sources; [0029] itinerary module receives query results from airline information sources; [0085] logic and data may be distributed over computer systems including servers)
and (vi) present the itinerary search result in the user interface ([0067]-[0068] results are presented on user interface)
Eijdenberg also discloses that the calendar entries may include meetings in [0089]-[0096], and meetings in calendar applications often include other participants. Nevertheless, Eijdenberg does not explicitly disclose sharing the itinerary with another attendee. However, Goldstein discloses:
the computer program product further executable to: (a) obtain from the calendar application executing on the computing device a list of attendees from at least one event that overlaps with the itinerary search result, the list of attendees including respective electronic addresses of the attendees; ([0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0031], [0046]; [0029] sort module generates presentation based on calendar data including list of attendees – the broadest reasonable interpretation of this limitation is that the list and email addresses are obtained only, as presentation of the list is recited in the next step. Additionally, this is consistent with the scope of disclosure in Applicant’s originally filed specification. Therefore, Goldstein discloses this limitation.)
(b) present the list of attendees from the at least one event that overlaps with the itinerary search result; ([0026] suggestion module presents the travel option to the user and another participant in the event; [0029] sort module generates presentation based on calendar data including list of attendees)
(c) receive  ([0067] travel options may be sent to device of other attendee)
and (d) send an electronic communication to the selected attendee at a respective electronic address of the selected attendee, in which the communication includes the itinerary search result. ([0031] travel options may be sent to device of other attendee; see also [0067]; [0026] suggestion module presents the travel option to the user and others, including another participant in the event; presentation may be via message to email address associated with the user; see also [0029], [0046])
Goldstein also discloses that a travel server is the repository for travel (itinerary) options in [0017] and that the memory is non-transitory in [0075].
Eijdenberg discloses a calendar-based itinerary system which can identify travel options for meetings as set forth above. Goldstein discloses a calendar-based itinerary system wherein one can share the itinerary results with other attendees of events on the calendar via electronic mail. It would have been obvious to one having ordinary skill in the art to include in the calendar based itinerary search of Eijdenberg the sharing with another attendee as taught by Goldstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Eijdenberg nor Goldstein explicitly disclose receiving a selection of an attendee with whom the results will be shared, though it is implied in Goldstein as cited above. However, Maranhas discloses receiving a user selection of a third party to share travel notifications with (paragraph [0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable third-party sharing of Maranhas for the attendee sharing of Eijdenberg in view of Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 15
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
wherein in steps (v) and (vi), a plurality of itinerary search results are received and presented, and in step (c) the itinerary search result is selected from the plurality of itinerary search results. ([0031] query results may include multiple potential solutions; Fig. 4 and paragraph [0052] configuration module receives and displays fare information corresponding to flights in fare field; [0077] logic allows user to revise itinerary)

Claim 16
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
further including step (e) in which a . ([0095] itinerary choices are displayed on calendar GUI; [0077] logic allows user to revise itinerary)
Eijdenberg does not explicitly disclose that a user can select an option. However, Goldstein discloses a user selectable option in paragraph [0066], which discloses that a travel option can be presented to a user with a “click here to reserve it now!” message. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable option of Goldstein for the configurable itinerary of Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 17
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 16, above. Eijdenberg also discloses that a travel itinerary is constructed from the results of the query (paragraph [0066]), and Goldstein also discloses that a travel option can be presented to a user with a clickable message to reserve it (paragraph [0066]). Maranhas discloses:
further including step (f) in which a selection of a booking request for a trip is received. ([0040] the user may make reservations when the application has connected to a server)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the calendar-based itinerary system of Eijdenberg in view of Goldstein with the reservation application interface of Maranhas in order to change “a user’s travel experience from a fragment and disjointed process to one that is instead seamless and fluid.” Maranhas, paragraph [0039]. Therefore, claim 18 is obvious over the disclosure of Eijdenberg in view of Goldstein and Maranhas. 

Claim 18
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg discloses the calendar module outputting the event information to the itinerary module (paragraph 0025). Eijdenberg does not explicitly disclose the elements of claim 19. However, Goldstein discloses:
including a step of receiving permission to access the calendar application on the computing device. ([0040] access module is given permission to access third party calendar service)
Eijdenberg discloses a calendar output information to an itinerary module. Goldstein discloses an access module given permission to access calendar data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the access module permission of Goldstein for the calendar output of Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 19
Eijdenberg in view of Goldstein and Maranhas discloses the elements of claim 1, above. Eijdenberg also discloses:
wherein step (b) includes a step of . ([0060] calendar module lets a user populate time slots with scheduled events; [0022] calendar module allows user to make date selections; Fig. 3, paragraph [0023]-[0026] user can select dates and a list of travel options corresponding to events is displayed; [0089]-[0096] calendar entries may include meetings)
Eijdenberg does not explicitly disclose that the list includes attendee identities. However, Goldstein discloses that the sort module generates presentation of the travel options based on calendar data including list of attendees (paragraph [0029]) and that the event data shows events, busy and available status, and information on one or more additional attendees (paragraph [0031]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the attendee information list of Goldstein for the itinerary results list of Eijdenberg. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Neither Eijdenberg nor Goldstein explicitly disclose receiving a selection of an attendee with whom the results will be shared, though it is implied in Goldstein as cited above. However, Maranhas discloses receiving a user selection of a third party to share travel notifications with (paragraph [0073]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the selectable third-party sharing of Maranhas for the attendee sharing of Eijdenberg in view of Goldstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 20080028322 to May et. al., which discloses presenting a list of invitees to an event in [0022], receiving a selection of a particular invitee for messaging, and transmitting the message in [0023]. 
U.S. Patent Publication No. 20150012342 to Rostamian discloses allowing a user to select a name from an event attendee list and sending the selected attendee information in [0030].
Non-patent literature “Apps That Organize Your Trips” to Rosenbloom discloses different applications which can import plans from an email inbox or calendar, search an itinerary, and make the itinerary shareable to others. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628